dismissal for failure to state a claim, accepting all of the factual
                allegations in the complaint as true and drawing all inferences in favor of
                the plaintiff).
                             As we explained in State Board of Parole Commissioners v.
                Morrow, 127 Nev. „ 255 P.3d 224, 230 (2011), no constitutional due
                process protections apply during parole hearings because inmates do not
                have a liberty interest in being paroled. 1 And as appellant has not
                identified any liberty interest at stake in a Psychological Review Panel
                hearing, he has not demonstrated a right to constitutional due process in
                such hearings.    Cf. id. at , 255 P.3d at 228-29 (recognizing that the
                Psychological Review Panel does not afford certain due process protections
                in its hearings). Further, the Psychological Review Panel was not
                required to provide appellant with a copy of the considered documents
                under Nevada's open meeting law because those documents were
                designated confidential.   See NRS 241.020(5)(c) (explaining that a public
                body does not have to provide copies of supporting material to the public if
                those materials are confidential); NDOC AR 813 (1.8.1) (July 23, 2009)
                (designating all documents considered by the panel confidential pursuant
                to NRS 213.1075). Finally, while appellant argues that the Psychological
                Review Panel respondents had a statutory duty under NRS 179A.100(7)(b)
                to provide him with a copy of his file because it is a record of criminal


                       'As in Morrow, no statutory due process protections applied during
                appellant's parole hearing because appellant's parole hearing took place
                on June 3, 2009, during the Legislature's temporary suspension of the
                statute's due process protections. See Morrow, 127 Nev. at , 255 P.3d
                at 227 (describing when Nevada's statutory due process protections were
                ineffective); see also American Civil Liberties Union of Nev. v. Cortez
                Masto, 719 F. Supp. 2d 1258, 1260 (D. Nev. 2008).


SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A


                                    •;.•
                   history, he did not allege that he had complied with NRS 179A.100(7)(b)
                   by requesting a copy of that file. 2 See NRS 179A.100(7)(b) (providing that
                   a record of criminal history "must be disseminated by an agency of
                   criminal justice, upon request, to . . . Nile person who is the subject of the
                   record of criminal history. . .") (emphasis added). Thus, the district court
                   properly concluded that appellant failed to state a claim for the violation
                   of his due process rights. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED. 3




                                                                                             , J.
                                                                Hardesty



                                                                Parraguirre


                                                                   ChRA
                                                                Cherry


                   cc: Hon. Richard Wagner, District Judge
                        Michael McCormick
                        Attorney General/Carson City
                        Pershing County Clerk


                         2 Because appellant failed to allege that he had requested a copy of
                   his file, as required under NRS 179A.100(7)(b), we need not address
                   whether the Psychological Review Panel is an "agency of criminal justice"
                   or whether an inmate's parole file is a "record of criminal history."

                         3In light of this order, we need not consider appellant's arguments
                   regarding respondents' qualified and absolute immunity.


SUPREME COURT
        OF
     NEVADA                                              3
(0) 1947A


                4)5 '